Gunter, J.
An ordinance of the town of Manitou provided in substance that if the keeper of any place of public resort therein should refuse the town marshal admission to the same it would be lawful for him ’to enter, and that any person resisting such entrance should be fined within specified limits. Appellee was proceeded against under this ordinance for resisting the marshal in his attempt to ejffect an entrance into a place of public resort. The case was tried to a jury and at the close of the evidence in behalf of appellant the court sua sponte entered a judgment of nonsuit assigning as reason therefor “no evidence has been introduced showing a violation of the rights of the officer and therefore no offense has been committed. ’ ’ The evidence adduced in behalf of appellant was such that a jury could reasonably conclude therefrom the *257existence of the ordinance involved, that appellee had violated the same in resisting by force the marshal’s entrance into a. place of public resort where he had reasonable grounds for believing that a law was being violated by the sale of spirituous liquors on the sabbath day. ' ■ •
Appellee has not pointed out, and we fail to see wherein the evidence was insufficient. It is said by appellee that the ordinance involved is unconstitutional. Here again we have no aid from appellee as he. does not point out wherein the ordinance is so defective. We do not see wherein it is subject to this objection.
The judgment is reversed.

Reversed.